_____________

                               No. 96-1686EA
                               _____________

Patricia L. Gaffney,                 *
                                     *
                  Appellant,         *
                                     *   Appeal from the United States
     v.                              *   District Court for the Eastern
                                     *   District of Arkansas.
Shirley S. Chater, Commissioner      *
of Social Security                   *          [UNPUBLISHED]
Administration, *
                                     *
                  Appellee.          *
                               _____________

                       Submitted:   November 1, 1996

                         Filed: November 7, 1996
                               _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Patricia L. Gaffney appeals the district court's grant of summary
judgment affirming the Commissioner's decision to deny Gaffney disability
insurance and supplemental security income benefits.   After careful review
of the administrative record, we conclude the administrative law judge
properly assessed the uncontradicted opinions of the examining physicians,
carefully applied the analysis under Polaski v. Heckler, 739 F.2d 1320,
1322 (8th Cir. 1984), and properly relied on the medical vocational
guidelines despite evidence about Gaffney's nonexertional impairments.    We
also conclude the Commissioner proved that substantial gainful employment
was realistically within Gaffney's physical and mental capabilities.      In
sum, substantial evidence supports the decision of the Commissioner that
Gaffney is not disabled for Social Security purposes.        We affirm the
district court.   See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-